Exhibit SECOND AMENDMENT AND WAIVER AGREEMENT SECOND AMENDMENT AND WAIVER AGREEMENT (this “Agreement”), dated as of March 11, 2009, by and between EnterConnect Inc., a Nevada corporation with headquarters located at 100 Century Center Court, Suite 650, San Jose, California 95112-4537(the “Company”) and Highbridge International LLC (the “Investor” or “Highbridge”). WHEREAS: 1.A.The Company and Investor are parties to that certain Securities Purchase Agreement, dated as of December 20, 2007, as amended by the Amendment and Waiver Agreement, dated as of December 17, 2008, by and among the Company and the Required Holders (the “Securities Purchase Agreement”), pursuant to which, among other things, the Investor and certain other investors (the “Other Investors” and collectively with the Investor, the “Investors”) purchased from the Company (i) senior secured notes (the “Notes”) and (ii) warrants (the “Warrants”) which are exercisable to acquire shares of the Company’s common stock, par value $0.001 per share (the “Common Stock”) (the “Warrant Shares”). 2.B.
